Title: To John Adams from James Warren, 3 April 1777
From: Warren, James
To: Adams, John


     
      My dear Sir
      Boston April 3d. 1777
     
     I had the pleasure Yesterday of receiving your favours of the 15th. and 18th. of March. There are few things I wish for more than A War between Britain, and France &c. I am therefore greatly pleased with the Accounts you have of the probability of it. Such has been the situation, of matters for some time that I could not see how it could be Avoided, and yet my Impatience makes me Uneasy at the delay, least something might Intervene to prevent it. I have A right to pray for it as an Event that may serve my Country, and the Chastisement of Britain for their own good, or their destruction for the good of Mankind perhaps are not Improper subjects of prayer.
     I am glad you have raised your Interest to six per Cent and am told that it has had a favourable Influence here. Your Loan Office is successful. How much has been received I cant Inform you. Your Tickets that were sent here were all nearly sold in A few days, and perhaps double the Number would have sold. Whether patriotism or the hopes of Gain has Occasioned this rapid Sale of 12. or 15,000. Tickets in so short A time is A question that deserves the Attention of the politician, but either of them will Answer the present purpose.
     I hope the late Inconvenience you have seen in voting by States will stimulate you to form your Constitution. That seems to be A matter as long in Agitation with you as with us, and if something dont Accelerate your motions we shall get the start of you. We have Agreed I mean the House upon A recommendation to the people at their next Election to Choose their Representatives for that among Other purposes. The form they shall Agree on however to be subject to the Approbation of their Constituents.
     We have No News. Are straining our Nerves to forward our Men, but our Motions are slow. The Enemy Continue at Rhode Island, and have lately been reinforced from whence we know not. They now Consist of about 4000. We have not been so Attentive of late to the defence of that state as I think we ought to be, but we have now A Committee, and I hope if the Enemy make no Attempt on Providence &c. in A few days they will be in A posture of defence. The Enemy are fortifying the Island which looks as if they Intended to Continue there. There seems to be A prospect of small Breeze between the present College Treasuror and some of his friends. As I am Informed he refuses to resign, and has wrote some Letters threatening vengeance if left out. The Overseers have however recommended to the Corporation to Choose A New one, and I suppose they Intend it. I wrote Mr. Adams yesterday about Mr. Temple’s Affairs. I wish you would attend to it if anything can be done. I am much hurried this Morning, and must Conclude and Am as usual Your Sincere Friend.
     
      JW
     
    